Citation Nr: 1033719	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an initial compensable disability rating for 
history of peptic ulcer disease.

4.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1979 to 
February 1983.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, inter 
alia, denied service connection for pes planus and for a heart 
disorder, granted service connection for history of peptic ulcer 
disease and assigned the disability a noncompensable rating, and 
granted service connection for degenerative arthritis of the 
right knee and assigned the disability a 10 percent disability 
rating.  A May 2006 rating decision continued the 10 percent 
disability rating for the service-connected degenerative 
arthritis of the right knee.

Also in the June 2005 rating decision, the RO denied the 
Veteran's claim for service connection for insomnia, anxiety, and 
hypertension.  Although he filed a notice of disagreement (NOD) 
for those issues in July 2008, he did not perfect an appeal of 
those issues by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2009).  Therefore, they are not before the 
Board.

The Board notes that the Veteran, through his representative in a 
written brief dated in July 2010, appeared to be raising 
additional claims, including a claim for service connection for 
residuals of a muscular injury in the abdomen and a claim for 
service connection for pes planus as secondary to the service-
connected right knee disability.  These two issues being 
referred have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran 
entered active service in February 1979 with pre-existing pes 
planus.

2.  There is clear and unmistakable evidence that the Veteran's 
pre-existing pes planus was not permanently aggravated beyond its 
natural progression by service.

3.  There is medical evidence of a current heart disorder.

4.  There is no evidence of a heart disorder during service, 
within one year after service, or for many years thereafter.

5.  There is no probative evidence of a link between a heart 
disorder and the Veteran's military service.

6.  Over the entire appeals period, the Veteran's service-
connected peptic ulcer disease has not been manifested by a mild 
ulcer, with recurring symptoms once or twice a year.  

7.  At its worst, the Veteran's right knee has a range of motion 
from zero to 120 degrees of flexion, with no pain on movement and 
no additional limitation upon repetitive movement.  There is no 
objective evidence of instability.


CONCLUSIONS OF LAW

1.  The Veteran's pes planus clearly and unmistakably existed 
prior to his entry into military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2009).

2.  Pes planus that pre-existed service was not aggravated during 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2009).

3.  A heart disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).   

4.  The criteria for an initial compensable disability rating for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.114, Diagnostic Code 7305 (2009).

5.  The criteria for an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in July 2004.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the issues regarding peptic ulcer disease 
and a right knee disorder stem from initial rating assignments.  
In this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of an NOD 
regarding an initial disability rating or effective date, such as 
the case here, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice requirements.  Indeed, the Court has determined that to 
hold that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  If 
this did not occur until after that date, as the case here, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 5104 
and 7105 control as to further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements ...."  
Id. 

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
Specifically, the RO provided the Veteran with downstream Dingess 
and increased rating notices pertaining to the disability rating 
and effective date elements of his higher initial rating claim in 
March 2006, with subsequent readjudication of his claim in August 
2006 and March 2009.  The Veteran also submitted statements in 
connection with his claim.  He also has been provided VA 
examinations in connection with his claim.  Thus, the presumption 
of prejudice has been rebutted.  In any case, the Veteran has 
never alleged how any timing or content error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009). 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and all relevant VA 
treatment records.  Further, the Veteran has submitted statements 
in support of his claim.  Additionally, the VA has provided the 
Veteran with VA examinations in connection with his claim.  Thus, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis - Service Connection by Aggravation

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 38 U.S.C.A. 
§ 1111 affords wartime Veterans, also applies to peacetime 
Veterans.  See 38 U.S.C.A. § 1132.  The lower standard of 
rebuttal of the presumption of soundness that 38 U.S.C.A. § 1132 
affords peacetime Veterans is abrogated by 38 U.S.C.A. § 1137, 
which provides, in pertinent part, that "notwithstanding the 
provisions of section [] 1132 . . . , the provisions of section 
[] 1111 . . . shall be applicable in the case of any [V]eteran 
who serviced in the active . . . military . . . service after 
December 31, 1946."  38 U.S.C.A. § 1137.  The Veteran had such 
service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not noted at 
entry, but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the claimant 
to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, 38 
U.S.C.A. 
§ 1153 applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony 
is competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that his pes planus resulted 
from service.  See, e.g., the Veteran's claim dated in July 2004.

As previously mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, VA treatment records document that the Veteran has pes 
planus.  See, e.g., VA treatment records dated in October 2008.  
Thus, there is sufficient evidence that the Veteran currently has 
pes planus.

The Veteran's August 1978 entrance examination noted that he had 
pes planus prior to service.  Therefore, the Veteran clearly and 
unmistakably had pes planus prior to beginning his military 
service in 1979.  See 38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).

Because the Veteran's pes planus was noted upon enlistment, he is 
not entitled to the presumption of soundness.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The August 1978 entrance 
examination report provides clear and unmistakable evidence 
supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that VA is 
not required to show there was clearly and unmistakably no 
aggravation of the Veteran's pre-existing pes planus during 
service beyond its natural progression.  Rather, it is the 
Veteran's burden to show a chronic (i.e., permanent) worsening of 
his pre-existing pes planus during service.  In other words, he 
may only bring a claim for aggravation of this pre-existing 
condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a pre-existing injury or disease will be 
considered to have been aggravated during service when there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, a review of the Veteran's STRs reveals no 
complaints of symptomatology of pes planus during service.  The 
Veteran showed no symptomatology of this disorder and never 
sought treatment for it.  Further, he reported no history of 
problems with his feet during his December 1982 separation 
examination, which found that his feet were normal.  More 
importantly, the claims folder is negative for complaints of pes 
planus or symptomatology thereof until June 2004, 21 years after 
the Veteran's discharge from military service.  In this regard, 
evidence of a prolonged period post-service without medical 
complaint can be considered as a factor in determining whether a 
pre-existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In fact, 
although the Veteran complained of flat feet in June 2004, he was 
not assessed with flat feet, or pes planus, at that time.  
Further, in August 2008, the Veteran reported that his feet were 
no longer painful after he lost his job, which required prolonged 
periods of standing.  See VA treatment record dated in September 
2008.  The absence of medical treatment for problems with the 
feet until 21 years after discharge from service and the 
Veteran's report of subsiding pain in his feet after being 
unemployed from a job that required prolonged periods of standing 
supply strong evidence against a permanent worsening of his pre-
existing pes planus during service.  Therefore, there is clear 
and unmistakable evidence that the Veteran's pre-existing pes 
planus was not aggravated by his service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). See also Wagner, supra; VAOPGCPREC 
3-2003.    
  
Furthermore, independent medical evidence is needed to support a 
finding that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  In this case, there is no such evidence.

Accordingly, as the preponderance of the evidence is against the 
Veteran's claim for service connection for pes planus, on the 
basis of aggravation of a pre-existing condition during service, 
the "benefit of the doubt" rule is not for application, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Direct Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service- 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that his heart disorder was 
incurred in service.  In this regard, the first requirement for 
any service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Here, post-service VA treatment records show that the 
Veteran has been found to have mild left ventricular hypertrophy, 
aortic sclerosis with mild aortic insufficiency, a diastolic 
dysfunction pattern, sinus bradychardia, sinus tachycardia, 
supraventricular ectopic beats, mitral regurgitation, tricuspid 
regurgitation, and aortic regurgitation.  See VA treatment 
records dated in June 2004, September 2008, and October 2008.  
Thus, there is sufficient evidence of a current heart disorder or 
symptomatology thereof.  Consequently, the determinative issue is 
whether this disability is somehow attributable to the Veteran's 
military service.  See Watson, 4 Vet. App. at 314.  See, too, 
Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 
Vet. App. at 548; and Collaro, 136 F.3d at 1308.

In service, STRs reveal that the Veteran was found to have a 
normal cardiovascular system during his enlistment examination in 
August 1978.  His STRs reveal no complaints of, or treatment for, 
any heart problems or disorder.  There is no evidence in the STRs 
of a diagnosis of a heart disorder.  His December 1982 separation 
examination also found a normal cardiovascular system.

Post-service, treatment records associated with the claims file 
first noted complaints of chest pains in June 2004.  The Veteran 
reported at the time that he had been experiencing chest pains 
for two months.  See VA treatment record dated in June 2004.  
This complaint of chest pains came approximately 21 years after 
his discharge from service.  As discussed above, the Federal 
Circuit Court has held that such a lengthy lapse of time between 
the alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  Maxson, 
230 F.3d at 1333.  Therefore, the presumption of in-service 
incurrence for cardiovascular disease is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Further, as discussed above, the Veteran did not complain of any 
symptomatology of a heart disorder until 21 years after his 
discharge from service.  Thus, service connection also may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for a heart disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current heart disorder and 
his active military service, no medical evidence supports this 
assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link his current heart disorder to 
service; these medical reports simply do not in any way associate 
the disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service connection 
for a heart disorder as they reveal a heart disorder that began 
well after discharge from service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with a heart 
disorder, he is not competent to render an opinion as to the 
medical etiology of this disorder, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53.

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving initial rating assignments, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection (here, June 14, 2004) 
until the present.  This could result in "staged ratings" based 
upon the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board 
must consider whether there have been times since the effective 
date of the Veteran's award when his disabilities have been more 
severe than at others.  See again Fenderson, 12 Vet. App. at 125-
26. 

A.  Peptic Ulcer Disease

The Veteran is currently service-connected under Diagnostic Code 
7305, for peptic ulcer disease.  Under this Diagnostic Code, a 
mild duodenal ulcer, with recurring symptoms once or twice 
yearly, is rated at a 10 percent disability rating; a moderate 
duodenal ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, is rated at a 20 percent 
disability rating; and a moderately severe duodenal ulcer, with 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year, is rated at a 40 percent disability rating.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

In this case, the Veteran disagrees with the noncompensable 
disability rating that has been assigned to his peptic ulcer 
disease.  See NOD dated in July 2005. 

VA treatment records dated in June 2004 indicate that the Veteran 
complained several times of pain to the right upper quadrant of 
his abdomen.  His abdomen was soft and he denied any nausea.  He 
was passing flatus.  He was prescribed Maalox.  Testing 
subsequently revealed that he had a Helicobacter Pylori (H. 
Pylori) AB infection.  See VA treatment records dated in June 
2004.  

In September 2004, he again complained of pain in his abdomen.  
There was no nausea or vomiting, but there was bloating and 
increased flatus.  Examination of the abdomen revealed that it 
was soft, with normal bowel sounds; there was no organomegaly, 
masses, or tenderness.  In October 2004, the Veteran underwent an 
ultrasound and laboratory testing of his abdomen, all of which 
showed a normal abdomen and gallbladder.  However, he continued 
to complain of epigastric pain in the right upper quadrant of his 
abdomen, with no improvement.  See VA treatment records dated in 
September 2004, October 2004, November 2004, and December 2004.  

The Veteran underwent an endoscopic procedure in February 2005.  
Esophagogastroduodenoscopy (EGD) results were negative for any 
pathology, Helicobacter pylori organisms, metaplasia, dysplasia, 
or malignancy.  See VA treatment record dated in March 2005.

The Veteran did not receive treatment again until August 2006, 
when he again reported experiencing pain in the right upper 
quadrant of his abdomen.  He indicated that it was an 
intermittent, dull pain, with a level of 5 on a scale of 1 to 10.  
He reported experiencing the pain after drinking water, and the 
pain lasting 1 to 2 hours.  The pain was relieved when he assumed 
a sitting position and applied pressure to his upper abdomen.  He 
denied any problems with constipation or diarrhea.  He admitted 
to drinking alcohol, and had tested positive for cocaine in March 
2006, which he denied.  Examination of the abdomen revealed it to 
be soft and rounded with tenderness in the right upper quadrant 
with palpation, but no guarding or rebound was noted.  Bowel 
sounds were normal.  See VA treatment record dated in August 
2006. 

In May 2007, the Veteran was seen for a follow-up of his 
epigastric pain.  The treating physician indicated that the 
Veteran was diabetic, and wondered whether gastroparesis may be 
the source of the pain.  The Veteran indicated during a 
hematology consult session that he had a biliary scan that showed 
mild delay of passage of the radiotracer into the bowel.  He 
continued to complain of abdominal pain in August 2007, 
describing the pain as a "pulling and twisting sensation."  See 
VA treatment records dated in May 2007 and August 2007.

A June 2008 gastroenterology clinic note indicated that the 
Veteran continued to complain of right upper quadrant pain; 
however, his hormone cholecystokinin (CCK) was negative, a 
computed tomography (CT) scan of his abdomen was negative, and 
his heartburn was well-controlled.  The treating physician 
indicated that his abdominal pain may be radiating from his back 
due to his back problems.  Subsequent VA medical records indicate 
that he continued to experience abdominal pain despite the 
negative results of various tests.  See VA treatment record dated 
in June 2008 and September 2008.  

In January 2009, the Veteran was provided a VA examination of his 
abdomen.  The VA examiner indicated that the Veteran's STRs 
showed that he pulled a muscle in the right upper quadrant of his 
abdomen in service, and the Veteran indicated at the time of the 
January 2009 examination that he continued to experience a 
pulling-type pain in his right upper quadrant.  Thus, the VA 
examiner concluded that the pain experienced by the Veteran was 
most likely related to the abdominal muscle wall and not to his 
duodenal ulcer.  Examination of his abdomen revealed it to be 
soft and spherical.  His bowel sounds were normal in all four 
quadrants.  There were no palpable masses or organomegaly.  There 
also was no tenderness in all four quadrants, including the right 
upper quadrant.  No abdominal wall hernias or muscle wall 
abnormality was found.  An upper gastrointestinal (GI) study was 
negative.  The diagnosis was service-connected duodenal ulcer 
disease, healed.  See VA examination report dated in January 
2009.

Based upon the evidence of record, the Board finds that the 
Veteran's peptic ulcer disease does not warrant a compensable 
disability rating.  As noted above, in order to warrant a 
compensable disability rating under Diagnostic Code 7305, the 
Veteran's symptoms would need to show a mild duodenal ulcer, with 
recurring symptoms once or twice yearly.  Here, the evidence of 
record does not show that this is the case.  There is no evidence 
that the Veteran has recurring symptoms once or twice yearly; in 
fact, the recent VA examination in January 2009 revealed that the 
Veteran's peptic ulcer had healed.  Furthermore, the January 2009 
VA examiner indicated that the pain experienced by the Veteran 
was more likely related to a pulled muscle in the area of his 
abdomen and unlikely to be related to his peptic ulcer, which, 
again, is healed.  Furthermore, upon examination, the Veteran's 
abdomen was soft, bowel sounds were normal, there was no 
organomegaly noted, and no guarding, tenderness, rebound, or 
masses.  An upper GI study was negative.  VA medical records also 
reveal normal CT, ultrasound, laboratory, and CCK results.  As 
such, a higher disability rating under Diagnostic Code 7305 is 
not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board also has considered rating the Veteran's peptic ulcer 
disease under other Diagnostic Codes in order to provide the 
Veteran with the most beneficial rating; however, Diagnostic Code 
7305 is the most appropriate to rate the Veteran's peptic ulcer 
disease.  The Board finds that rating the Veteran's peptic ulcer 
disease under any other Diagnostic Code would not be appropriate.  

In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's service-connected peptic ulcer disease.  38 C.F.R. § 
4.3.  




B.  Degenerative Arthritis of the Right Knee

In this case, the Veteran's right knee disability is rated under 
Diagnostic Code 5010 (arthritis due to trauma).  38 C.F.R. § 
4.71a.  Arthritis due to trauma is substantiated by X-ray 
findings and rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative arthritis 
under Diagnostic Code 5003.  Rating personnel must consider 
functional loss and clearly explain the impact of pain on the 
disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Normal range of motion 
of the knee is to zero degrees in extension and to 140 degrees in 
flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5260, a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; and 
a 30 percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating will be assigned 
for limitation of extension of the leg to 10 degrees; a 
20 percent rating will be assigned for limitation of extension of 
the leg to 15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 percent 
rating will be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

VA General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 
(Sept. 17, 2004). 

In the absence of limitation of motion or painful motion, a 10 
percent rating is in order with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. See 38 C.F.R. § 4.45(f) (for the purpose of 
rating disability from arthritis, the knee is considered a major 
joint).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, the Veteran's service-connected degenerative arthritis is 
rated as 10 percent disabling under Diagnostic Code 5010 
(arthritis due to trauma), effective June 14, 2004.  38 C.F.R. 
§ 4.71a.  For the period of July 22, 2005, to August 31, 2005, 
the RO assigned the Veteran's right knee disability a temporary 
total disability rating.  See 38 C.F.R. § 4.30.  However, the 
temporary 100-percent rating from July 22, 2005, to August 31, 
2005, is not a subject of the current appeal.  

The Board has reviewed the Veteran's STRs and medical records 
regarding his right knee disability.  In this regard, the Veteran 
received treatment on several occasions for right knee problems 
during service.  He was variously diagnosed with shin splints and 
contusion of the right patella.  He also received physical 
therapy for his right knee.  

Post-service, the Veteran was assessed with right knee 
degenerative joint disease in June 2004.  He complained of pain 
in the right knee and decreased range of motion.  An X-ray taken 
of the right knee in July 2004 showed mild degenerative joint 
disease and soft tissue swelling of the distal thigh.  In May 
2005, the Veteran had an orthopedic consult.  At the time, he 
complained of giving way and pain, with occasional swelling.  He 
denied locking symptoms.  At the time, he had full extension to 
120 of flexion.  No medial or lateral laxity was seen in 
extension and up to 30 degrees of flexion.  He had negative 
Lachman's and pivot tests, but positive stepoff and McMurray's 
tests.  He also had a negative patellofemoral grind test.  He had 
marked medial joint line tenderness with fullness that was 
palpable over the medial meniscus.  See VA treatment records 
dated in June 2004, July 2004, and May 2005.   

In May 2005, the Veteran also was provided a VA orthopedic 
examination of his right knee.  At the time of the examination, 
he indicated that his right knee continued to bother him over the 
years, but he had sought medical attention only within the past 
year.  A magnetic resonance imaging (MRI) scan in April 2005 
showed marked degeneration of the posterior horn of the medial 
meniscus, which appeared macerated.  There was associated 
narrowing of the medial compartment of the knee joint compatible 
with osteoarthritis.  There also was evidence of a sprain of the 
medial collateral ligament (MCL).  The Veteran also indicated 
that he continued to have pain with recurrent episodes of 
swelling.  Weight-bearing was painful, particularly when getting 
up from a sitting position.  Weight-bearing for prolonged periods 
of time also bothered the Veteran.  He had difficulties with 
squatting and climbing stairs.  There was no giving way or 
locking of the knee.  Examination of the right knee showed a 
significant limp when first arising.  The Veteran did not use a 
cane or brace.  There was no redness, heat, or swelling.  The 
range of motion of the right knee was zero to 130 degrees.  There 
was no pain on motion, and no additional limitation of motion 
after repetitive motion.  There appeared to be an area of 
spurring over the medial aspect of the knee.  There also was 
tenderness of the pes anserine bursa.  No instability was noted.  
The impression at the time of the examination was medial meniscus 
tear of the right knee with degenerative arthritis.  See VA 
examination report dated in May 2005.   

In July 2005, the Veteran underwent a right knee arthroscopy.  
See VA treatment records dated in July 2005 and August 2005.  

The Veteran underwent another VA examination of his right knee in 
April 2006.  At the time of the examination, he complained of a 
constant sharp pain and stiffness in the right knee.  He denied 
any flare-ups.  He used no crutches, brace, cane, or corrective 
shoes.  The Veteran denied any falls, dislocation, subluxation, 
or additional functional limitation after repetitive motion.  The 
right knee had a range of motion of zero to 130 degrees in 
flexion, limited by pain, and -5 degrees in extension, limited by 
pain and stiffness.  ACL, PCL, varus, and valgus strain were 
negative.  Lackman's and McMurray's tests were negative; thus, no 
instability was found.  There also was no soft tissue swelling, 
redness, or tenderness.  As well, no painful motion or additional 
functional limitation after repetitive motion was found.  The 
Veteran was able to walk on his toes; however, he could not walk 
on the heels due to pain.  He also had difficulty performing a 
full squat.  The diagnosis was degenerative osteoarthritis of the 
right knee without evidence of fracture.  See VA examination 
report dated in April 2006.      

Recent VA treatment records from May 2006 to November 2008 reveal 
that the Veteran complained of continuing right knee pain in May 
2007.  He had a physical therapy consult in September 2008.  At 
the time, he reported problems with walking and weightbearing.  
He also reported swelling once every two or three months.  He 
felt that the knee was wobbly and unstable.  The Veteran was able 
to ambulate with a single tip J-cane.  Examination showed that 
the right knee joint medial side was slightly swollen compared to 
the left side.  Upon palpation, crepitus underneath the knee cap 
was found upon active knee movement.  The medial knee joint was 
slightly swollen and tender.  The range of motion of the right 
knee was within normal limits for both flexion and extension.  
Valgus/varus and Lachman's tests were negative.  See VA treatment 
records dated in May 2007 and September 2008.  

The Veteran subsequently underwent physical therapy for his right 
knee, after which he reported no longer feeling pain in his right 
knee.  He also indicated no flare-ups, falling, or giving way of 
the right knee.  He also reported that the swelling disappeared 
after staring physical therapy.  However, there still was 
crepitus underneath the knee cap on active knee movement and 
swelling and tenderness on the medial knee joint.  On one 
occasion in November 2008, the Veteran also complained of 
stiffness.  See VA treatment records dated in October 2008 and 
November 2008.

A recent VA examination in January 2009 revealed that the Veteran 
complained of worsening symptoms since 2006.  He reported a dull, 
intermittent pain that occurred with ambulation; increased 
crepitus; and giving way once or twice a week.  The pain had been 
6/10 or 7/10 since 2006.  There was no weakness, stiffness, 
fatigue, or lack of endurance.  Regarding flare-ups, the Veteran 
reported that the pain would intensify to 8/10, usually after he 
twisted his knee, followed by swelling.  The flare-ups occurred 
twice per month and usually lasted for approximately two days.  
The flare-ups were usually brought on by twisting of the knee and 
alleviated with rest.  The right knee had a range of motion of 
zero degrees in extension and 125 degrees in flexion.  Lachman's, 
McMurry's, anterior and posterior drawer tests were negative.  
There was trace laxity of the lateral collateral ligament.  There 
was no medial or lateral joint line tenderness.  The grind test 
was negative.  There was no genu varum, genu valgus, or genu 
recurvatum.  No painful motion, tenderness, spasms, edema, 
fatigability, weakness, or instability was found.  Further, there 
was no additional limitation of range of motion after at least 
three repetitions, due to pain, fatigue, lack of endurance, or 
weakness.  See VA examination report dated in January 2009.

The Board finds that the Veteran's service-connected degenerative 
arthritis of the right knee does not warrant a higher disability 
rating under Diagnostic Code 5010. The Veteran's symptomatology 
does not approximate X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no objective evidence in 
the record that the Veteran's degenerative arthritis of the right 
knee has been manifested by incapacitating exacerbations, despite 
the Veteran's report of flare-ups that last up to two days in 
duration.  As such, a higher disability rating under Diagnostic 
Code 5010 is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

With regard to the Veteran's right knee range of motion, the 
Board notes that the Veteran's extension and flexion measurements 
do not result in compensable disability ratings for the right 
knee.  VA treatment records dated in September 2008 and October 
2008 noted a range of motion within normal limits.  At his recent 
January 2009 VA examination, his right knee had flexion to 125 
degrees and extension to zero degrees.  There was no pain noted 
with motion and no additional limitation of motion after 
repetitive motion.  As such, a rating under Diagnostic Codes 5260 
or 5261 would not result in a higher disability rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Furthermore, with regard to functional loss, examination of the 
right knee also has found no tenderness, pain on motion, 
additional limitation upon repetition, spasms, edema, 
fatigability, weakness, or instability, although there was trace 
laxity and crepitus was found.  However, McMurray's, anterior, 
posterior, drawer, Lachman's, and pivot shift tests were all 
found to be negative.  See VA examination reports dated in April 
2006 and January 2009.  While the Veteran had a positive 
McMurray's test in May 2005 and his April 2006 indicated pain on 
motion, other treatment records and VA examinations do not 
support these findings.  Rather, for the most part, treatment 
records and other VA examinations indicate no pain on motion and 
negative McMurray's testing.  Thus, the major of the evidence 
does not support a disability rating in excess of 10 percent 
based on consideration of limitation of motion or with functional 
loss, as the Veteran has not exhibited limited flexion of the 
knee to 15 or 30 degrees, or extension of the knee to 15, 20, 30, 
or 45 degrees, even when accounting for the factors of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that, while there are other diagnostic codes for 
knee and leg disabilities that provide disability ratings greater 
than 10 percent, they are not more appropriate because the facts 
of the case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic 
Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 5263 
(genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

The Board emphasizes that Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability) is 
inapplicable to the case here.  The Board acknowledges that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Veteran is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology of 
one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, evidence 
of record does not support application of this diagnostic code.  
In this regard, VA treatment records and VA examinations in April 
2006 and January 2009 have found the Veteran's right knee to be 
stable to varus and valgus stress, and negative McMurray's, 
Lachman's, and anterior, posterior, and drawer tests.  The 
objective medical testing for instability clearly outweighs the 
Veteran's subjective complaints.  Given this evidence, Diagnostic 
Code 5257 is not applicable in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 10 
percent for degenerative arthritis of the right  knee.  38 C.F.R. 
§ 4.3.   

The Board adds that there has never been an occasion since the 
effective date of his awards when the Veteran's peptic ulcer 
disease and degenerative arthritis of the right knee have 
exceeded the current ratings assigned by the RO.  Thus, there is 
no basis for further "staging" of his ratings.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's peptic ulcer disease or degenerative 
arthritis of the right knee markedly interfere with his ability 
to work.  In fact, during the January 2009 VA examination, the 
Veteran indicated that he was unemployed due to his feet.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest that 
the Veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment of 
earning capacity).  


ORDER

Service connection for pes planus is denied. 

Service connection for a heart disorder is denied.

An initial compensable disability rating for peptic ulcer disease 
is denied.

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


